internal_revenue_service number release date index number ---------------------- ----------------------------------------------- --------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc psi b06 plr-139684-07 date march ------------------------------------------------ this letter responds to a letter dated date requesting a ruling under ------------- ---------- ---------------------------------- ------------ ------------- legend taxpayer --------------------------------------------------------------- state country a country b country c country d dear -------------- sec_638 of the internal_revenue_code taxpayer is a state corporation taxpayer’s primary business is to provide technical diving services related to installation upgrading and decommissioning of pipelines and production infrastructure of the oil_and_gas industry commercial diving services include inspection maintenance repair and support services for subsea construction and fabrication taxpayer leases foreign vessels to support its business line from foreign charter parties that to the best of taxpayer’s knowledge otherwise have no presence or business nexus to the united_states taxpayer has entered into time charter arrangements for the long-term use of four vessels owned by third parties foreign vessel owners incorporated under the laws of country a country b country c and country d each foreign vessel owner provides and compensates the marine crew for the vessel the facts as represented are as follows based upon the above information you request we rule that taxpayer is not plr-139684-07 each vessel maintains a dynamic position system which allows the vessels to maintain position on location without the use of anchors taxpayer uses each of the vessels as a staging point from which to deploy divers remote operated vehicles and any other submersible and semi-submersible devices necessary to inspect and repair infrastructure located on the floor of the outer_continental_shelf of the united_states ocs at no time will the time charter vessels be used to work in areas less than miles from the u s coastline taxpayer’s work with respect to activities in the ocs consists of the removal and repair of underwater oil and natural_gas pipelines inspection maintenance and repair of production platforms and wellheads and the salvage of pipeline and production related equipment required to request form_w8-eci from foreign vessel owners for time charter payments made to those foreign_corporations for_the_use_of their vessels from which to stage subsea remediation and repair services on the ocs because such activities are not related to activities or personal services with respect to the exploration or exploitation of natural_resources within the meaning of sec_638 sec_861 of the code provides generally that compensation_for labor or personal services performed in the united_states shall be treated as gross_income from sources within the united_states derived from space_or_ocean_activity is sourced in the united_states if derived by a united_states_person and is sourced outside the united_states if derived by a person other than a united_states_person include any activity with respect to mines oil_and_gas wells or other natural deposits to the extent within the united_states or any foreign_country or possession_of_the_united_states as defined in sec_638 of the code including those relating to the source_of_income from personal services with respect to mines oil_and_gas wells and other natural deposits the term united_states when used in a geographical sense includes the seabed and subsoil of the submarine areas adjacent to the territorial waters of the united_states over which the united_states has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources sec_1_638-1 of the income_tax regulations provides that the terms continental shelf of the united_states or continental shelf of a possession_of_the_united_states as used in that section refer to the seabed and subsoil included respectively in the terms united_states and possession_of_the_united_states sec_863 provides that except as provided in regulations any income sec_863 states that the term space_or_ocean_activity shall not under sec_638 for purposes of applying the income and employment_tax provisions under sec_1_638-1 persons property or activities which are engaged in or as mentioned above the activities at issue consist of the removal and repair of sec_1_638-1 clarifies that persons property or activities are within the plr-139684-07 related to the exploration for or exploitation of mines oil_and_gas wells or other natural deposits need not be physically upon connected or attached to the seabed or subsoil referred to in subparagraph or of sec_1_638-1 to be deemed to be within the united_states a possession_of_the_united_states or a foreign_country as the case may be united_states a possession_of_the_united_states pursuant to this paragraph only to the extent such persons property or activities are engaged in or related to the exploration for or exploitation of mines oil_and_gas wells or other natural deposits underwater oil and natural_gas pipelines inspection maintenance and repair of production platforms and wellheads and the salvage of pipeline and production related equipment performed by taxpayer through the use of the vessels leased from foreign vessel owners these activities are necessary for the accomplishment of natural_resources exploitation without the taxpayer’s services performed in the ocs the natural_resources once explored could not be transported and made available for use although the services do not constitute the actual drilling of oil_and_gas wells such repair and remediation of oil_and_gas infrastructure are clearly related to the exploitation of natural_resources and fall within the ambit of sec_638 accordingly taxpayer’s activities in the ocs are related to the exploration for or exploitation of mines oil_and_gas wells or other natural deposits within the meaning of sec_638 therefore income derived by each foreign vessel owner pursuant to the time charter arrangement is income_from_sources_within_the_united_states sec_1441 and sec_1442 generally require all persons having the control receipt custody disposal or payment of any items of income to withhold tax on the income to the extent that any of such items constitutes gross_income from sources within the united_states paid to any nonresident_alien_individual or foreign_corporations sec_1_1441-4 provides that generally no withholding of tax is required under sec_1441 on income otherwise subject_to_withholding if the income is or is deemed to be effectively connected with the conduct_of_a_trade_or_business within the united_states and is includible in the beneficial owner’s gross_income for the taxable_year sec_1_1441-4 provides that absent actual knowledge or reason to know otherwise a withholding_agent may rely on a claim of exemption based upon sec_1 a if prior to the payment to the foreign_person the withholding_agent can reliably associate the payment with a form_w-8 upon which it can rely to treat the payment as made to a foreign beneficial_owner in accordance with sec_1_1441-1 plr-139684-07 taxpayer requests a ruling that taxpayer is not required to request form w-8eci from foreign vessel owners for payments made under the time charter arrangements sec_4 of revproc_2008_7 2008_1_irb_229 provides that a ruling will not ordinarily be issued regarding whether a taxpayer is engaged_in_a_trade_or_business_within_the_united_states and whether income is effectively connected with the conduct_of_a_trade_or_business within the united_states the issue of whether taxpayer must request form w-8eci from the foreign vessel owner depends on whether the foreign vessel owner is engaged in u s trade_or_business therefore no opinion is expressed as to the u s tax status of the foreign vessel owners and to whether form w-8eci is required from the foreign vessel owners except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
